DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 11/15/2019.  Claims 1-20 are pending in the application. As such, Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings filed on 11/15/2019. have been accepted and considered by the Examiner.

Claim Rejections - 35 USC § 102
4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.         Claims 1, 2, 3, 6, 7, 14, 15, 16, 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yang et al., (U.S. Patent Application Publication: 2009/0326957), hereinafter referred to as YANG.

With respect to Claim 1, YANG discloses:
1. An appliance control apparatus comprising: 
a recognition device including: a communication unit connected to a speech processing device or a control command input device to receive a control command for an appliance from the speech processing device or the control command input device, and a recognition module configured to recognize a setting environment for the appliance based on the received control command and generate control information for the appliance based on the recognized setting environment (See e.g., “…a refrigerator 100 according to the present invention includes an input means 10 for inputting of a certain speech from a user; a speech recognition module 20 for identifying 
    PNG
    media_image1.png
    711
    868
    media_image1.png
    Greyscale
information corresponding to the user's inputted speech; a display means 30 for displaying frames (e.g., a user interface, etc.) to be displayed for an information management service, information, and the like; a date/time counting means 40 for setting a date and/or time; a storage means 50 for storing the frames to be displayed for the information management service, information, and the like; a sensor means 60 for generating a signal sensing a user's approach; a control means 
    PNG
    media_image2.png
    766
    643
    media_image2.png
    Greyscale
70 for controlling the above-mentioned components and also a communication means 80…being inputted information about stored items kept in the refrigerator by a user's speech, and identifying the inputted information so as to allow the user to check,… and the communication means 80 for transmitting a speech signal outputted from the refrigerator 100 to the user, or receiving refrigerator related control commands from the user… the control means 70 may perform a freezing and/or cooling control operation of the refrigerator 100…” See e.g., YANG, paras. 22-27, Figs. 1, 2, 6-14); and 
a control device configured to receive the control information from the recognition device, generate a control signal based on the received control information, and transmit the generated control signal to the appliance or a control command input device connected to the appliance (See e.g., “…a control means 70 for controlling the above-mentioned components and also a communication means 80…being inputted information about stored items kept in the refrigerator by a user's speech, and identifying the inputted information so as to allow the user to check,… and the communication means 80 for transmitting a speech signal outputted from the refrigerator 100 to the user, or receiving refrigerator related control commands from the user…the control means 70 may perform a freezing and/or cooling control operation of the refrigerator 100…” and “…selection means 10a includes a temperature setting means 11 for setting the temperature of freezing and cooling chambers, a dispenser setting means 12 for setting a service type of a dispenser (ice cubes, water, ice pieces, etc.), a menu means 13 for activating and selecting a user interface displayed on the display means 30, a speech recognition selection means 14 for starting or stopping a speech recognition mode, selection means 15, 16, 17 for other options (e.g., activation of a refrigerator lamp, locking/unlocking of the input means 10), and a menu/selection button 18 for checking and selecting information displayed on the display means 30…” See e.g., YANG, paras. 22-27, Figs. 1, 2, 6-14).

With respect to Claim 2, YANG discloses:
2. The appliance control apparatus of claim 1, wherein the recognition module includes: a first recognizer having a recognition model for recognizing the setting environment for the appliance from the received control command (See e.g., “…speech recognition selection means 14 may be selected to start the speech recognition mode. Then, if an item to be stored in the refrigerator is milk, the user may speak into the microphone 10b, saying or along with its brand name…” See e.g., YANG, paras. 22-27, 39-48, 61, Figs. 1, 2, 6-14); and a control information generation module configured to generate the control information based on the recognized setting environment (See e.g., “…the control means 70 analyzes the information converted by the speech recognition module 20 or the refrigerator-related control command, received from the user through communication means 80 and then transmitted to the control means 70…” See e.g., YANG, paras. 22-27, 39-48, 61-67, Figs. 1, 2, 6-14).

With respect to Claim 3, YANG discloses:
3. The appliance control apparatus of claim 2, wherein the recognition module updates the recognition model included in the first recognizer using the control command and a result of the recognition (See e.g., “…to check whether or not there is an error in the inputted user's speech, the inputted speech is converted into corresponding information through the speech recognition module 20. If the conversion was able to be performed normally, the user's speech input is determined to have no error and a next step (S307) is then performed. If the conversion was not performed normally, the user's speech input is determined to have an error. The control means 70 displays a text such as to the user through the display means 30, displays the text using an avatar, or outputs a pre-stored speech corresponding to the text (S306) so as to request inputting of a speech from the user again…” See e.g., YANG, paras. 22-27, 39-48, 61-67, 98, Figs. 1, 2, 6-14).

With respect to Claim 6, YANG discloses:
6. The appliance control apparatus of claim 2, wherein the control information generation module generates the control information including at least one of identification information of the appliance, information on a function or mode controlled based on the setting environment, or setting value information related to the function or mode, based on the recognized setting environment (See e.g., “…a control means 70 for controlling the above-mentioned components and also a communication means 80…being inputted information about stored items kept in the refrigerator by a user's speech, and identifying the inputted information so as to allow the user to check,… and the communication means 80 for transmitting a speech signal outputted from the refrigerator 100 to the user, or receiving refrigerator related control commands from the user…the control means 70 may perform a freezing and/or cooling control operation of the refrigerator 100…” and “…selection means 10a includes a temperature setting means 11 for setting the temperature of freezing and cooling chambers, a dispenser setting means 12 for setting a service type of a dispenser (ice cubes, water, ice pieces, etc.), a menu means 13 for activating and selecting a user interface displayed on the display means 30, a speech recognition selection means 14 for starting or stopping a speech recognition mode, selection means 15, 16, 17 for other options (e.g., activation of a refrigerator lamp, locking/unlocking of the input means 10), and a menu/selection button 18 for checking and selecting information displayed on the display means 30…” See e.g., YANG, paras. 22-27, Figs. 1, 2, 6-14).

With respect to Claim 7, YANG discloses:
7. The appliance control apparatus of claim 6, wherein the control device acquires code information corresponding to at least one of the information on the function or mode of the appliance or the setting value information based on the identification information of the appliance included in the control information (See e.g., “…a control means 70 for controlling the above-mentioned components and also a communication means 80…being inputted information about stored items kept in the refrigerator by a user's speech, and identifying the inputted information so as to allow the user to check,… and the communication means 80 for transmitting a speech signal outputted from the refrigerator 100 to the user, or receiving refrigerator related control commands from the user…the control means 70 may perform a freezing and/or cooling control operation of the refrigerator 100…” and “…selection means 10a includes a temperature setting means 11 for setting the temperature of freezing and cooling chambers, a dispenser setting means 12 for setting a service type of a dispenser (ice cubes, water, ice pieces, etc.), a menu means 13 for activating and selecting a user interface displayed on the display means 30, a speech recognition selection means 14 for starting or stopping a speech recognition mode, selection means 15, 16, 17 for other options (e.g., activation of a refrigerator lamp, locking/unlocking of the input means 10), and a menu/selection button 18 for checking and selecting information displayed on the display means 30…” See e.g., YANG, paras. 22-27, Figs. 1, 2, 6-14) and generates the control signal including the acquired code information when receiving the control information (See e.g., “…the control means 70 analyzes the information converted by the speech recognition module 20 or the refrigerator-related control command, received from the user through communication means 80 and then transmitted to the control means 70…” See e.g., YANG, paras. 22-27, 39-48, 61-67, Figs. 1, 2, 6-14).

With respect to Claim 14, YANG discloses:
14. An appliance control system comprising: a control command input device configured to receive a control command for an appliance and transmit the received control command to a recognition device or a speech processing device (See e.g., “…a control means 70 for controlling the above-mentioned components and also a communication means 80…being inputted information about stored items kept in the refrigerator by a user's speech, and identifying the inputted information so as to allow the user to check,… and the communication means 80 for transmitting a speech signal outputted from the refrigerator 100 to the user, or receiving refrigerator related control commands from the user…the control means 70 may perform a freezing and/or cooling control operation of the refrigerator 100…” and “…selection means 10a includes a temperature setting means 11 for setting the temperature of freezing and cooling chambers, a dispenser setting means 12 for setting a service type of a dispenser (ice cubes, water, ice pieces, etc.), a menu means 13 for activating and selecting a user interface displayed on the display means 30, a speech recognition selection means 14 for starting or stopping a speech recognition mode, selection means 15, 16, 17 for other options (e.g., activation of a refrigerator lamp, locking/unlocking of the input means 10), and a menu/selection button 18 for checking and selecting information displayed on the display means 30…” See e.g., YANG, paras. 22-27, Figs. 1, 2, 6-14); 
the recognition device configured to receive the control command from the control command input device or the speech processing device, recognize a setting environment for the appliance based on the received control command and generate control information for the appliance based on the recognized setting environment (See e.g., “…a refrigerator 100 according to the present invention includes an input means 10 for inputting of a certain speech from a user; a speech recognition module 20 for identifying 
    PNG
    media_image1.png
    711
    868
    media_image1.png
    Greyscale
information corresponding to the user's inputted speech; a display means 30 for displaying frames (e.g., a user interface, etc.) to be displayed for an information management service, information, and the like; a date/time counting means 40 for setting a date and/or time; a storage means 50 for storing the frames to be displayed for the information management service, information, and the like; a sensor means 60 for generating a signal sensing a user's approach; a control means 
    PNG
    media_image2.png
    766
    643
    media_image2.png
    Greyscale
70 for controlling the above-mentioned components and also a communication means 80…being inputted information about stored items kept in the refrigerator by a user's speech, and identifying the inputted information so as to allow the user to check,… and the communication means 80 for transmitting a speech signal outputted from the refrigerator 100 to the user, or receiving refrigerator related control commands from the user… the control means 70 may perform a freezing and/or cooling control operation of the refrigerator 100…” See e.g., YANG, paras. 22-27, Figs. 1, 2, 6-14); and a control device configured to receive the control information from the recognition device, generate a control signal based on the received control information, and transmit the generated control signal to the appliance or a control command input device connected to the appliance (See e.g., “…a control means 70 for controlling the above-mentioned components and also a communication means 80…being inputted information about stored items kept in the refrigerator by a user's speech, and identifying the inputted information so as to allow the user to check,… and the communication means 80 for transmitting a speech signal outputted from the refrigerator 100 to the user, or receiving refrigerator related control commands from the user…the control means 70 may perform a freezing and/or cooling control operation of the refrigerator 100…” and “…selection means 10a includes a temperature setting means 11 for setting the temperature of freezing and cooling chambers, a dispenser setting means 12 for setting a service type of a dispenser (ice cubes, water, ice pieces, etc.), a menu means 13 for activating and selecting a user interface displayed on the display means 30, a speech recognition selection means 14 for starting or stopping a speech recognition mode, selection means 15, 16, 17 for other options (e.g., activation of a refrigerator lamp, locking/unlocking of the input means 10), and a menu/selection button 18 for checking and selecting information displayed on the display means 30…” See e.g., YANG, paras. 22-27, Figs. 1, 2, 6-14).

With respect to Claim 15, YANG discloses:
15. The appliance control system of claim 14, wherein the control command input device includes: a microphone configured to receive speech containing the control command, and a communication unit configured to transmit the received speech to the speech processing device (See e.g., “…a control means 70 for controlling the above-mentioned components and also a communication means 80…being inputted information about stored items kept in the refrigerator by a user's speech, and identifying the inputted information so as to allow the user to check,… and the communication means 80 for transmitting a speech signal outputted from the refrigerator 100 to the user, or receiving refrigerator related control commands from the user…the control means 70 may perform a freezing and/or cooling control operation of the refrigerator 100…” and “…selection means 10a includes a temperature setting means 11 for setting the temperature of freezing and cooling chambers, a dispenser setting means 12 for setting a service type of a dispenser (ice cubes, water, ice pieces, etc.), a menu means 13 for activating and selecting a user interface displayed on the display means 30, a speech recognition selection means 14 for starting or stopping a speech recognition mode, selection means 15, 16, 17 for other options (e.g., activation of a refrigerator lamp, locking/unlocking of the input means 10), and a menu/selection button 18 for checking and selecting information displayed on the display means 30…” See e.g., YANG, paras. 22-27, Figs. 1, 2, 6-14).

With respect to Claim 16, YANG discloses:
16. The appliance control system of claim 15, wherein the control command input device connected to the appliance: connects to the appliance through an interface unit or a short-range wireless communication module of the communication unit, and transmits the control signal received from the control device to the interface unit or the short-range wireless communication module (See e.g., “…a control means 70 for controlling the above-mentioned components and also a communication means 80…being inputted information about stored items kept in the refrigerator by a user's speech, and identifying the inputted information so as to allow the user to check,… and the communication means 80 for transmitting a speech signal outputted 
    PNG
    media_image3.png
    398
    486
    media_image3.png
    Greyscale
from the refrigerator 100 to the user, or receiving refrigerator related control commands from the user…the control means 70 may perform a freezing and/or cooling control operation of the refrigerator 100…” and “…selection means 10a includes a temperature setting means 11 for setting the temperature of freezing and cooling chambers, a dispenser setting means 12 for setting a service type of a dispenser (ice cubes, water, ice pieces, etc.), a menu means 13 for activating and selecting a user interface displayed on the display means 30, a speech recognition selection means 14 for starting or stopping a speech recognition mode, selection means 15, 16, 17 for other options (e.g., activation of a refrigerator lamp, locking/unlocking of the input means 10), and a menu/selection button 18 for checking and selecting information displayed on the display means 30…” and how see e.g., “…the control means 70 analyzes the information converted by the speech recognition module 20 or the refrigerator-related control command, received from the user through communication means 80 and then transmitted to the control means 70…” See e.g., YANG, paras. 22-27, 39-48, 61-67, Figs. 1, 2, 6-14)See e.g., YANG, paras. 22-27, Figs. 1, 2, 6-14).
With respect to Claim 17, YANG discloses:
17. The appliance control system of claim 14, wherein the recognition device includes: a first recognizer having a recognition model for recognizing a setting environment for the appliance from the received control command (See e.g., “…speech recognition selection means 14 may be selected to start the speech recognition mode. Then, if an item to be stored in the refrigerator is milk, the user may speak into the microphone 10b, saying or along with its brand name…” See e.g., YANG, paras. 22-27, 39-48, 61, Figs. 1, 2, 6-14); and a control information generation module configured to generate the control information based on the recognized setting environment (See e.g., “…the control means 70 analyzes the information converted by the speech recognition module 20 or the refrigerator-related control command, received from the user through communication means 80 and then transmitted to the control means 70…” See e.g., YANG, paras. 22-27, 39-48, 61-67, Figs. 1, 2, 6-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 5, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (U.S. Patent Application Publication: 2009/0326957) in view of Weng et al., (WO 2015/196063), both hereinafter referred to as YANG and WENG.
With respect to Claim 4, YANG does not explicitly, but WENG discloses:
4. The appliance control apparatus of claim 2, wherein the recognition device further includes a memory configured to store a user profile and an appliance profile, and receives external content from an external content server connected through the communication unit, wherein the first recognizer recognizes the setting environment based on at least one of the external content, the user profile or the appliance profile, and the control command (See e.g., “…during the process 300… HCI (Human-Computer Interaction) systems 100 and 200 receive 
    PNG
    media_image4.png
    679
    983
    media_image4.png
    Greyscale
a series of spoken inputs from a user including a command to operate a device, such as an oven or other home appliance device 105 (block 304)…,” and where “…registered users are organized in a family where the parents and children form a hierarchy. The children are lower in the hierarchy have limited access levels and the parents are higher in the hierarchy with greater access levels… The HCI systems 100 and 200 predict the hierarchy based on the ontology data for the expected relationships between the different members of the family, although other configurations have different hierarchies for different groups of users…,” and further how “…process 300 continues as the control system 102 determines if the user has a sufficient level of authority in the hierarchy to operate the device based on the command in the spoken input sequence (block 316). If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” (See e.g., WENG paras. 42, 43, Figs. 2, 3).
 YANG and WENG are analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of YANG with see e.g., user profile/appliance profile, and the control command functionalities and capabilities taught by WENG in order to advantageously furnish and provide applicable and/or extendable capabilities see e.g., “…to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” (See e.g., WENG paras. 42, 43, Figs. 2, 3).

With respect to Claim 5, YANG in view of WENG discloses:
5. The appliance control apparatus of claim 4, wherein the user profile stored in the memory includes at least one of model information, a usage pattern, an operation history, group information, or representative appliance information per group, for appliances owned by a user (See e.g.,  “…during the process 300… HCI (Human-Computer Interaction) systems 100 and 200 receive a series of spoken inputs from a user including a command to operate a device, such as an oven or other home appliance device 105 (block 304)…,” and where “…registered users are organized in a family where the parents and children form a hierarchy. The children are lower in the hierarchy have limited access levels and the parents are higher in the hierarchy with greater access levels…” (See e.g., WENG paras. 42, 43, Figs. 2, 3), and wherein the appliance profile stored in the memory includes information on usable functions or modes for each of the models of the appliances (See e.g., “…if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child…HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” (See e.g., WENG paras. 42, 43, Figs. 2, 3).
With respect to Claim 8, YANG does not explicitly, but WENG discloses:
8. The appliance control apparatus of claim 6, wherein the control device transmits the control signal to the appliance through a representative appliance of a group including the appliance (See e.g., how “…registered users are organized in a family where the parents and children form a hierarchy. The children are lower in the hierarchy have limited access levels and the parents are higher in the hierarchy with greater access levels… The HCI systems 100 and 200 predict the hierarchy based on the ontology data for the expected relationships between the different members of the family, although other configurations have different hierarchies for different groups of users…,” and further how “…process 300 continues as the control system 102 determines if the user has a sufficient level of authority in the hierarchy to operate the device based on the command in the spoken input sequence (block 316). If the user has the proper level of authority, then the device 105 operates based on the command (block 328). In some situations, the user does not have sufficient authority (block 316) and the HCI system 100 and 200 generates a request dialog message for another user who has sufficient authority that asks for permission to perform the action on behalf of the user with the lower priority level (block 320). For example, if a child requests to turn on an oven device 105, the device control system 102 does not activate the oven immediately, but instead generates another dialog for a parent user who receives a request to activate the oven on behalf of the child. The HCI systems 100 and 200 perform the authentication process described above to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” (See e.g., WENG paras. 42, 43, Figs. 2, 3).
YANG and WENG are analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of YANG with see e.g., user profile/appliance profile, and the control command functionalities and capabilities taught by WENG in order to advantageously furnish and provide applicable and/or extendable capabilities see e.g., “…to ensure that the proper parent either grants or denies the request (block 324) and the control system 102 either operates the device based on the command (block 328) if the request is granted or does not operate the device (block 332) if the request is denied…,” (See e.g., WENG paras. 42, 43, Figs. 2, 3).

Allowable Subject Matter
7.	Claims 9-13; and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arriany et al., (A. A. Arriany and M. S. Musbah, “Applying voice recognition technology for smart home networks,” 2016 International Conference on Engineering & MIS (ICEMIS), 2016, pp. 1-6. (Year: 2016)), hereinafter referred to as ARRIANY, discloses how “…the concept of smart home, its applications and its system components and technologies used including the networking methods. The review is then extended to introduce the voice recognition technology that enables the control of any device via voice/speech commands. Furthermore, the paper proposes a design of simple model for miniature smart home network that is controlled by voice recognition technology. The various stages of design and implementation of the proposed model are discussed, and followed by a basic evaluation to the performance of the model. Evaluation results confirm the out-performance of this design in short-distance quiet environment using external microphone configuration.…” (See e.g., ARRIANY, Abstract).
Please, see PTO-892 for more details. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656